        Case 1:18-cv-00187-REB Document 124 Filed 03/08/19 Page 1 of 6



BART M. DAVIS, Idaho Bar No. 2696
United States Attorney

CHRISTINE G. ENGLAND, California Bar No. 261501
Assistant United States Attorney
District of Idaho
Washington Group Plaza IV
800 East Park Boulevard, Suite 600
Boise, Id 83712-7788
Tel: (208) 334-1211; Fax: (208) 334-1414
Email: Christine.England@usdoj.gov

JEAN E. WILLIAMS
Deputy Assistant Attorney General

JOHN S. MOST, Virginia Bar No. 27176
LUTHER L. HAJEK, Colorado Bar No. 44303
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
999 18th St., South Terrace – Suite 370
Denver, CO 80202
Tel: (303) 844-1376; Fax: (303) 844-1350
E-mail: Luke.Hajek@usdoj.gov

Attorneys for Defendants

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT,           )          Case No. 1:18-cv-187-REB
and CENTER FOR BIOLOGICAL             )
DIVERSITY,                            )
                                      )          JOINT PROPOSED SCHEDULE
        Plaintiffs,                   )          FOR THE PHASE TWO
v.                                    )          ADMINISTRATIVE RECORDS
                                      )
RYAN K. ZINKE, Secretary Of Interior; )
DAVID BERNHARDT, Deputy Secretary )
of Interior; and UNITED STATES        )
BUREAU OF LAND MANAGEMENT,            )
an agency of the United States,       )
                                      )
        Defendants,                   )
                                      )
STATE OF WYOMING, and WESTERN )

Joint Proposed Schedule for the Phase Two Administrative Records            1
         Case 1:18-cv-00187-REB Document 124 Filed 03/08/19 Page 2 of 6



ENERGY ALLIANCE,                              )
                                              )
       Defendant-Intervenors.                 )


       Pursuant to the Court’s December 13, 2018 Case Management Order (ECF No. 107), as

modified by the Court’s January 28, 2019 Docket Entry Order (ECF No. 119), the parties hereby

jointly propose a schedule for the production of the phase two administrative records. Under the

current schedule, the record for Instruction Memorandum (“IM”) 2018-026 is due April 5, 2019,

and the record for the Normally Pressured Lance (“NPL”) Project is due May 22, 2019.

Plaintiffs have also requested that Defendants prepare records for the following oil and gas lease

sales for phase two: the June 2017, December 2017, and March 2018 Montana lease sales, and

the June 2017, September 2017, and March 2018 Wyoming lease sales. Defendants agree to file

the records with the court on the schedule below, including the schedule for IM 2018-026 and

the NPL Project:

       June 2017, December 2017, and March 2018

       Montana lease sale records:                                           March 20, 2019

       IM 2018-026 record:                                                   April 5, 2019

       June 2017, September 2017, and March 2018

       Wyoming lease sale records:                                           May 22, 2019

       NPL Project record:1                                                  May 22, 2019

       Plaintiffs or intervenors shall raise any objections to the records within 60 days or receipt

of the record. Any motion challenging the record shall be filed within 90 days of receipt and

shall be briefed in accordance with the local rules.



1
  This stipulation shall not operate or be construed as a waiver of the pending Motions to Dismiss
filed by Federal Defendants and Defendant-Intervenors. See ECF Nos. 96, 97, 98, 100.
Joint Proposed Schedule for the Phase Two Administrative Records                                   2
         Case 1:18-cv-00187-REB Document 124 Filed 03/08/19 Page 3 of 6




Dated this 8th day of March, 2019.
                                                 Respectfully submitted,


/s/ Sarah Stellberg
Laurence (“Laird”) J. Lucas (ISB # 4733)         Attorneys for Defendants
Todd C. Tucci (ISB # 6526)
Sarah Stellberg (ISB #10538)                     /s/ Bret Sumner
Advocates for the West                           Bret Sumner, Pro Hac Vice
P.O. Box 1612                                    BEATTY & WOZNIAK, P.C.
Boise, ID 83701                                  216 Sixteenth St., Suite 1100
Tel: (208) 342-7024; Fax: (208) 342-8286         Denver, CO 80202-5115
                                                 Tel: 303-407-4499; Fax: 800-886-6566
Attorneys for Plaintiffs                         bsumner@bwenergylaw.com

BART M. DAVIS (ISB # 2696                        /s/ Paul Turcke
United States Attorney                           Paul A. Turcke (ISB No. 4759)
CHRISTINE ENGLAND, CA Bar # 261501               MSBT Law, Chtd.
Assistant United States Attorney                 7699 West Riverside Drive
District of Idaho                                Boise, ID 83714
Washington Group Plaza IV                        Tel: (208) 331-1800; Fax: (208) 331-1202
800 East Park Boulevard, Suite 600               pat@msbtlaw.com
Boise, Id 83712-7788
Tel: (208) 334-1211; Fax: (208) 334-1414         Attorneys for Western Energy Alliance

JEFFREY H. WOOD                                  /s/ Erik Petersen
Acting Assistant Attorney General                Erik E. Petersen, WSB No. 7-5608
JOHN S. MOST, Virginia Bar No. 27176             Michael M. Robinson, WSB No. 6-2658
U.S. Department of Justice                       Senior Assistant Attorneys General
Environment & Natural Resources Division         Wyoming Attorney General’s Office
Natural Resources Section                        2320 Capitol Avenue
P.O. Box 7611                                    Cheyenne, WY 82002
Washington, DC 20044
Tel: (202) 724-7386; Fax: (202) 526-6665         /s/ Paul Turcke
                                                 Paul A. Turcke (ISB No. 4759)
/s/ Luther Hajek                                 MSBT Law, Chtd.
LUTHER L. HAJEK, CO Bar No. 44303                7699 West Riverside Drive
U.S. Department of Justice                       Boise, ID 83714
Environment & Natural Resources Division         (208) 331-1800 (phone)
Natural Resources Section                        (208) 331-1202 (fax)
999 18th Street                                  pat@msbtlaw.com
South Terrace, Suite 370
Denver, CO 80202                                 Attorneys for the State of Wyoming
Tel: (303) 844-1376; Fax: (303) 844-1350
Luke.Hajek@usdoj.gov                             Ausey H. Robnett III, State Bar No. 3218

Joint Proposed Schedule for the Phase Two Administrative Records                            3
        Case 1:18-cv-00187-REB Document 124 Filed 03/08/19 Page 4 of 6



Lake City Law Group, PLLC                        Denver, Colorado 80202
435 W. Hanley Ave., Suite 101                    Telephone: (303) 892 7409
Coeur d’Alene, ID 83815                          Facsimile: (303) 893 1379
Telephone: (208) 664-8115                        katie.schroder@dgslaw.com
Facsimile: (208) 664-6338                        gail.wurtzler@dgslaw.com
arobnett@lclattorneys.com
                                                 Attorneys for Intervenor-Defendant Jonah
Kathleen C. Schroder (pro hac vice)              Energy LLC
Gail L. Wurtzler (pro hac vice)
Davis Graham & Stubbs LLP
1550 17th Street, Suite 500




Joint Proposed Schedule for the Phase Two Administrative Records                        4
         Case 1:18-cv-00187-REB Document 124 Filed 03/08/19 Page 5 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of March, 2019, I filed a copy of the foregoing Joint
Proposed Schedule for the Phase Two Administrative Records electronically through the
CM/ECF system, which caused all parties or counsel of record to be served by electronic means,
as more fully reflected on the Notice of Electronic Filing.

       Attorneys for Plaintiffs Western Watersheds Project and Center for Biological Diversity

       Laurence J. Lucas
       llucas@advocateswest.org

       Sarah Stellberg
       sstellberg@advocateswest.org

       Talasi B. Brooks
       tbrooks@advocateswest.org

       Todd C. Tucci
       ttucci@advocateswest.org

       Counsel for Intervenor-Defendant State of Wyoming

       Erik Edward Petersen
       erik.petersen@wyo.gov

       Paul A. Turcke
       pat@msbtlaw.com

       Counsel for Intervenor-Defendant Western Energy Alliance

       Bret A. Sumner
       bsumner@bwenergylaw.com

       Michael K. Cross
       mcross@bwenergylaw.com

       Counsel for Intervenor Defendant Jonah Energy LLC

       Ausey H. Robnett III
       arobnett@lclattorneys.com

       Kathleen C. Schroder
       katie.schroder@dgslaw.com




Joint Proposed Schedule for the Phase Two Administrative Records                                 5
        Case 1:18-cv-00187-REB Document 124 Filed 03/08/19 Page 6 of 6



       Gail L. Wurtzler
       gail.wurtzler@dgslaw.com


                                                 /s/ Luther L. Hajek
                                                 Luther L. Hajek




Joint Proposed Schedule for the Phase Two Administrative Records         6
